Gilbert, J.
1. “Creditors without lien can not, as a general rule, enjoin their debtors from disposing of property, nor obtain injunction or other extraordinary relief in equity.” Civil Code (1910), § 5495; Stillwell v. Savannah Grocery Co., 88 Ga. 100 (13 S. E. 963); Dekle v. Carter, 156 Ga. 760 (2), 766 (120 S. E. 9).
2. The court did not err in sustaining the general demurrer to the petition. Nothing is alleged to show an exception to the general rule.

Judgment affirmed.


All the Justices concur, except Hill, J., absent because of illness.

Pnce ■& Spivey and E. G. Weathers, for plaintiff.
Delete & Delete and D. A. Bragg, for defendants.